Name: Commission Regulation (EEC) No 86/83 of 14 January 1983 suspending certain provisions of Regulation (EEC) No 1767/82 with regard to implementation of the detailed rules governing the import of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/8 Official Journal of the European Communities 15. 1 . 83 COMMISSION REGULATION (EEC) No 86/83 of 14 January 1983 suspending certain provisions of Regulation (EEC) No 1767/82 with regard to implementation of the detailed rules governing the import of certain cheeses 1982 laying down detailed rules for applying specific import levies on certain milk products (6), as last amended by Regulation (EEC) No 3336/82 Q, should be suspended from 1 January 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 14 (7) thereof, Whereas Council Regulation (EEC) No 2915/79 (3), which determines groups of products and special provisions for calculating levies on milk and milk products, was last amended by Regulation (EEC) No 3042/82 (4) to take account of a temporary arrangement on joint discipline between the Community and Norway ; Whereas, owing to difficulties in implementing the arrangement from 1 January 1983 , Council Regulation (EEC) No 3534/82 (5) suspended the application of certain provisions of Regulation (EEC) No 2915/79 ; Whereas, therefore, the application of certain pro ­ visions relating to trade with Norway contained in Commission Regulation (EEC) No 1767/82 of 1 July HAS ADOPTED THIS REGULATION : Article 1 Application of the provisions of Regulation (EEC) No 1767/82 in respect of Jarlsberg cheese as referred to in Article 8 , Annex I (r), footnote 1 (a) of Annex I, Annex III Q and Annex IV is hereby suspended . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 329, 24 . 12 . 1979, p . 1 . 0 OJ No L 322, 18 . 11 . 1982, p . 1 . n OJ No L 371 , 30 . 12 . 1982, p . 4 . (6) OJ No L 196, J. 7. 1982, p . 1 . n OJ No L 352, 14 . 12. 1982, p . 14.